February 15, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: 1. We have read Item 77K of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund and Wright International Blue Chip Equities Fund’s (collectively, the “Funds”) Form N-SAR expected to be filed on or about February 28, 2011, and we agree with the statements made therein. 2. We have no basis on which to agree or disagree with the statements made in the last sentence of the first paragraph. Yours truly, /s/ Deloitte & Touche LLP Boston, Massachusetts
